I want to begin by congratulating Mr. Miroslav Lajčák on assuming the presidency of the General Assembly at its seventy- second session and by wishing him every success in the upcoming year.
As we all know, the global community faces a great number of challenges, of which climate change is only one. But I am sure that we all want to send a message of solidarity and sympathy tonight to the millions of people in the Caribbean who are suffering from the ravages of Hurricane Maria. It is an especially cruel ordeal so soon after Hurricane Irma paved a path of destruction through the Caribbean and the southern part of the United States. Our thoughts and prayers are with those who have been affected.
The Fijian people share a special sense of solidarity with those who have lost either loved ones or their homes and possessions in such events. Last year, we lost 44 of our own people and a third of our gross domestic product when Fiji was struck by the biggest cyclone in its history. So, as the incoming President of the twenty- third session of the Conference of the Parties to the United Nations Framework Convention on Climate Change (COP-23), I am deeply conscious of the need to lead a global response to the underlying causes of such events. The appalling suffering in the Caribbean and the United States reminds us all that there is no time to waste.
I would also like to pay tribute to the new President’s predecessor, Mr. Peter Thomson, the first Fijian to occupy the presidency of the General Assembly. Ambassador Thomson carried out his role with great distinction, and I especially want to thank him for the role he has played in bringing the parlous state of our oceans to global attention. The Ocean Conference that Fiji co-hosted with Sweden in June was an unqualified success. As a global community, we have begun the massive task of restoring the health of our oceans and tackling the overfishing that is stripping them of marine life and depriving millions of people of a precious resource, now and in the future. I salute the United Nations for appointing Ambassador Thomson as Special Envoy for the Ocean. It is an honour for Fiji to have one of our own leading an effort that is so vital to ensuring the implementation of a crucial Sustainable Development Goal.
Next year will mark the fortieth anniversary of Fiji’s contribution to United Nations peacekeeping. As a small nation, we have suffered a great deal of pain from the loss of some of our finest troops on peacekeeping duties over the years. But our contribution is a very important part of how we see ourselves as a nation, with our men and women in uniform serving the global community by protecting ordinary people in troubled parts of the world. For 40 years, we have helped make the world more secure. And now we are determined to make a successful contribution to the wider security of the planet through our leadership of COP-23.
There is no escaping the fact that climate change is as great a threat to global security as any conflict. Millions of people are already on the move because of drought and the changes to agriculture that threaten their food security. History has taught us that human beings will always fight over access to water. Unless we tackle the underlying causes of climate change, we already know that some places will become unlivable
17-29407 23/29 and others will disappear altogether. In my own region, three of our neighbours are at risk, which is why Fiji has offered to give refuge to the people of Kiribati and Tuvalu in the event of a worst-case scenario in which their homes sink beneath the waves.
For the Fijian people, climate change is real. It affects our lives in every way. The entire villages that we are moving out of the way of rising seas, the loss of our ancestral burial grounds, the salinity affecting our crops and the constant threat of destruction to homes and infrastructure of the kind that we experienced last year are all evidence of that. The reason that our hearts go out to the people of the Caribbean right now is not only because we can empathize with them but because we fear the same fate. I implore the nations of the world to imagine a third of their gross domestic product being destroyed in the space of a year or so. Imagine another cyclone scoring a direct hit and wiping out decades of development.
It is clear that global warming changes our very understanding of what our national interests are. It challenges us to understand that the only way for every nation to put itself first is to lock arms with every other nation and move forward together. Anything else is self-destructive for the world and for each nation. It may be tempting for political leaders to show that they are protecting some national industry or near- term economic goal, but we must ask at what cost. Wise leaders must work hard to convince their peoples to embrace the path that we know that we must take. There is no choice to be made between prosperity and a healthy climate, for how prosperous can we be if we must devote our resources to relocating entire populations or reinforcing major cities? How much does it cost to find new places to farm? What will the consequences be for global and regional security if nations begin to compete for safe land or have conflicts over the movements of climate refugees? It is obvious that we need to cooperate.
We need to learn from each other and use the world’s considerable resources to do the greatest possible amount of good for the greatest possible number of people. We need to continue to create prosperity and ensure the well-being of the nations and ecosystems of the world. If we view the process as some sort of negotiation in which each country tries to preserve its narrow national interests, we will all lose. We will be powerless to protect our own people from the consequences of climate change. Collective action is the only way forward. Wise men and women will understand that.
That is why I took on the role of President of COP- 23 and why I have eagerly embraced the opportunity to be the first Pacific Islander to do so. It is about ensuring that my own people flourish and prosper, now and in the future. By collaborating with the other nations of the world through the process, we will ensure that together, humankind can flourish and prosper. Morocco will pass the ball to me and the Fijian team in Bonn in November, and we thank the Moroccan presidency of COP-22 for making such great strides towards the goal of fully implementing the Paris Climate Change Agreement. Next year, Fiji will pass the ball to Poland. I want to assure the Polish presidency of COP-24 that Fiji will be supporting it throughout the entire process.
Our own presidency would not be possible without Germany’s wonderful assistance. We simply could not have staged an event of such size and complexity in Fiji. Out of necessity, we have forged a bond with Germany that is an example to the world of how countries at opposite ends of the Earth and of vastly different means and size can work effectively for a common goal. We did it with Sweden at the Ocean Conference in June, and we are equally proud to stand shoulder to shoulder with Germany to deliver on the goals that the Paris Agreement has outlined.
Fiji is deeply conscious that Governments alone cannot overcome the challenge at hand. That is why we are placing such emphasis on the notion of a grand coalition of Governments at every level with civil society, the private sector and ordinary citizens moving the agenda forward. I am reaching out to governors, mayors and leaders of every sort across our societies, people of faith, people on the front line in the climate struggle, women and the young people who represent our future. We are going to do things differently in Bonn. The formal proceedings will be led by our chief negotiator, Ambassador Nazhat Shameem Khan, and I will play a roving role. I will be on hand to resolve any difficulties that arise in the formal negotiations. In order to reflect the importance of our grand coalition, I will be travelling between the two zones in Bonn, that of the formal negotiations and the climate action zone, along with my good friend and our climate champion, Mr. Inia Seruiratu, as well as my fellow Pacific leaders. I am counting on them to help me get the message across that only by working together can we move the process faster and further.
In the climate action zone — the Bonn zone — Fiji and Germany are bringing together all those who have a part to play in making our grand coalition a great transformation, including climate activists, companies at the cutting edge of technology, artists, creative people, dancers and performers. We will be stamping the zone with the Fijian bula spirit of optimism and inclusiveness that has made our islands famous throughout the world. In the formal Bula zone, we want the nations of the world to embrace what we in Fiji and some other Pacific countries call the spirit of talanoa, characterized by dialogue based on trust, empathy and the collective good. In our experience, it is the best way of getting things done, especially in difficult circumstances. It embodies engagement that is respectful, honest and cooperative and acknowledges that none of us, no matter how powerful, can solve the climate challenge on our own. For humankind to survive, flourish and prosper, we have no alternative but to cooperate.
We have already established a solid foundation for our efforts in the presidency. The formal negotiations are progressing, and we are looking forward to welcoming ministers and their delegations and representatives of civil society to Fiji next month for our pre-COP meeting. We are already delighted to see the energy and sense of purpose of the leaders in our grand coalition. I am especially grateful to Governor Jerry Brown of California, whom I have appointed to help me as Special Envoy for States and Regions and who heads an impressive list of political leaders around the world who are part of the Under2 Coalition. As we all know, the Paris Agreement calls for global warming to be kept well under 2°C above the average temperature of the industrial age and as close as possible to 1.5°C.
A year ago I stood here, before my appointment as President of COP-23, and called for 1.5°C to be our target (see A/71/PV.8). I meant it then and I mean it now. Fixing that number as our objective is urgent, and we must do it as soon as possible. I certainly carry with me the authority of the Pacific to pursue that objective, and at this point I would like to pay heartfelt tribute to a Pacific islander whom we have just lost but whose legacy will live on in these negotiations. Two years ago, Tony deBrum of the Marshall Islands took a very powerful slogan to Paris — “One point five to stay alive”. We intend to honour Tony’s legacy, and I intend to draw on his spirit during my presidency.
In addition to ensuring decisive action to limit global warming, we must also do a lot more to make nations and communities more resilient where the effects of climate change are concerned. We know that we are all going to have to adapt. But we must make special provision for those who are most vulnerable and have the fewest resources for coping with the catastrophic consequences we are witnessing all around us. We are pleased to be part of a serious engagement with Governments and the private sector aimed at securing innovative and more affordable access to insurance so that those affected by disasters can recover more quickly. It is a question of fairness and economic development, because without insurance, many nations and communities find restoration and rebuilding simply too great a burden. We are also encouraged by the rapid development of clean, affordable alternative-energy solutions for countries across the world, which offers great promise that we can achieve the 1.5°C target and prosper.
I have no doubt that the role that I have embraced as COP-23 President is the most important ever undertaken by a Fijian leader. I appeal to my fellow Pacific leaders to support me as we tackle the greatest challenge that our region and the world have ever seen. I want to acknowledge the work of the past 30 years of the Alliance of Small Island States, which has consistently looked after the interests of our peoples and reminded the world that our interests are the interests of every global citizen. We are all in the same canoe, which is why we will have a Fijian ocean-going canoe — a na drua — in the main hall in Bonn to remind everyone of the need to fill its sails with the collective determination to move this process forward and deliver on the promise we made to each other in Paris. To all the nations that have yet to ratify the Paris Agreement, I say, please do so.
I appeal to the nations of the world and to all the leaders of the grand coalition for their support. I draw my power as COP President from them and I will do everything in my power to use it wisely.